Exhibit 10.1

 

[g151751kei001.gif]

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 2 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement as of March 29, 2011 (“Effective Date”), and
entered into an Amendment No. 1 to Work Statement NB-1 as of December 9, 2011
(as amended, “Work Statement NB-1”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 2 to Work Statement NB-1 (“Amendment No. 2”)
effective as of June 18, 2012 (“Amendment Date”). Capitalized terms used in this
Amendment No. 2 and not defined herein are used with the meanings ascribed to
them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 2, the parties agree as follows:

 

1. Addition of Sites and Adjustment to Payment Schedule (a)  At Radius’ request,
NB will contract with up to 12 CCBR and non-CCBR A/S Sites in Europe, Brazil and
Argentina to be managed by NB (“New Sites”) to enroll patients in the clinical
study that is the subject of Work Statement NB-1 in order to facilitate the
timely achievement of the enrollment targets for such study.  Radius wishes to
provide for payment to NB for Services for the New Sites.  In addition, Radius
and NB also wish to provide for additional payments to NB for certain extra site
activities as well as provide for adjustments in payments to NB related to
subjects to be enrolled in clinical trial sites in India and the United States
of America.

 

(b)  The NB representations and warranties set forth in Sections 8.2, 8.3, 8.5
and 8.6(ii) of the Agreement shall apply to the personnel, including Clinical
Investigators, that perform the clinical study at the New Sites.  NB shall be
responsible for securing the applicable representations and warranties from
these clinical study sites and personnel, including Clinical Investigators.

 

(c)  The Study Assumptions table on the first page of Attachment A to Work
Statement NB-1 (Attachment 2 to the Agreement) is amended to increase the total
Number of Sites from 35-37 to 42. As amended, the Study Assumptions table will
read in full as follows:

 

Protocol Number

 

BA058-05-003

 

Number of Sites:

 

42

 

Denmark

 

3

 

Estonia

 

2

 

Lithuania

 

1

 

Romania

 

1

 

Poland

 

6

 

Czech Republic

 

3

 

Brazil

 

4

 

Argentina

 

2

 

Hong Kong

 

1

 

India

 

15

 

USA

 

4

 

Number of Patients to be Pre-Screened

 

[*]

 

Number of Patients to Enroll:

 

2,400

 

Screening Period:

 

2 months

 

Treatment Period:

 

18 months

 

Safety Follow up Period

 

1 month

 

Visits per Completed Subject:

 

11

 

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

[g151751kei001.gif]

 

(d) The paragraph at the bottom Attachment B to Work Statement NB-1 (Budgets,
Fees, Pass-through Costs, and Payment Schedule*) is hereby amended to read in
full as follows:

 

“*The pricing specified in this Budget is calculated based upon 2,040 subjects
randomized and completed at sites managed by NB, excluding sites in India and
the United State of America, and is not subject to any adjustment for the number
of patients to be Pre-screened/Advertisement, the screen failure rate after the
Patient Informed Consent has been signed, or the drop-out rate. However, this
Budget as well as the Bonus Equity Payment Amount under the Amended and Restated
Stock Issuance Agreement dated May 16, 2011 shall each be reduced by an amount
of €[*] per subject for any subjects enrolled in India or the United States.
Such reduction to be applied in pro rata installments at the time of payment of
the Second Monthly Amount and the Third Monthly Amount. Otherwise, all pricing
will be adjusted on a pro rata fashion to reflect the actual study activities
completed by the study subjects.  For bone biopsies, this pro rata adjustment
for biopsies less than or greater than 200 shall be €[*] for each bone biopsy at
sites managed by NB and €[*] for sites in India and the United State of America.
For CT-scans, this pro rata adjustment for CT-scans less than or greater than
300 shall be €[*] for each CT-scan at sites managed by NB.”

 

(e) The “Payment Schedule” set forth in Attachment B to Work Statement NB-1
(Attachment 2 to the Agreement) is amended to add a new sixth subparagraph to
the end of Paragraph (10) of the Payment Schedule, which shall appear
immediately following the fifth paragraph and shall read in full as follows:

 

“The pricing specified for the Services with respect to subjects enrolled at the
study sites located in India or the United States of America is based upon 300
subjects randomized at 15 sites in India and 75 subjects randomized at 5 sites
in the United States of America and shall be adjusted on a pro rata basis to
reflect the actual number of sites initiated and the actual number of subjects
enrolled in India and the United States of America. Such adjustment to be
applied in pro rata installments at the time of payment of the Second Monthly
Amount and the Third Monthly Amount.”

 

(f) The “Payment Schedule” set forth in Attachment B to Work Statement NB-1
(Attachment 2 to the Agreement) is amended to add a new Paragraph (11)
immediately following Paragraph (10) of the Payment Schedule, which shall read
in full as follows:

 

“(11)  The purchase price for the Services with respect to the extra site
activities (at currently existing sites) as well as for the addition of the New
Sites managed by NB located in Europe, Brazil and Argentina shall be paid solely
in cash and shall include payment of a First Monthly Amount detailed under
Paragraph (4). The amount of this incremental payment for the Services shall be:

 

(a)  €811,200 for the extra site activities (at currently existing sites) based
upon 2,400 subject randomized at clinical sites managed by NB and shall be
reduced on a pro rata basis for any patients enrolled in India or the United
States.

 

(b) €100,000 for the extra site activities associated with obtaining new
informed consent from subjects already enrolled in the Phase 3 study due to
Protocol amendments.

 

(c) €2,739,450 for the EURO denominated portion and $205,540 for the U.S. Dollar
denominated portion for the 12 New Sites study sites located in Europe, Brazil
and Argentina. Radius shall be invoiced and shall pay the EURO denominated
portion of any shipmen costs related to Synarc Research Laboratory as pass
through costs.

 

Radius shall pay NB €[*] of the EURO denominated portion and $[*] for the U.S.
Dollar denominated portion of these incremental fees for the extra site
activities and the New Sites located in Europe, Brazil and Argentina within 15
days of the Effective Date.  Radius shall pay NB the balance of the EURO and
U.S. Dollar incremental fees (€[*] and $[*]) in pro rata installments at the
time it pays each installment of the Second Monthly Amount and the Third Monthly
Amount.”

 

(g)  The “Trial Activities and Delegation of Responsibilities” table set forth
in Attachment C to Work Statement NB-1 (Attachment 2 to the Agreement), as
amended, shall apply to New Sites managed by NB.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

[g151751kei001.gif]

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 2, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect.  The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 2.

 

3.  General.  This Amendment No. 2 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument

 

[remainder of this page intentionally left blank - signature page follows]

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

[g151751kei001.gif]

 

IN WITNESS WHEREOF the parties have caused this Amendment No.2 to be executed by
their respective duly authorized officers, and have duly delivered and executed
this Amendment No. 2 under seal as of the Amendment Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

 

 

/s/ B. Nicholas Harvey

 

/s/ Bente Juel Riis

By: B. N. Harvey

 

By: Bente Juel Riis

Title: CFO

 

Title: Medical Director

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor / Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.525

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------